Judgment unanimously reversed on the law and new trial granted. Memorandum: Defendant appeals from a judgment convicting her of robbery in the first degree, robbery in the second degree, and assault in the second degree (two counts). Defendant’s sole contention on appeal is that the judgment must be reversed and a new trial granted on the ground that the trial court, over the objection of defendant, submitted to the jury a verdict sheet containing statutory language, in violation of CPL 310.30. As has been repeatedly held, submission of a verdict sheet containing elements of the offenses constitutes reversible error in the absence of consent by the defendant (see, People v Damiano, 87 NY2d 477; People v Spivey, 81 NY2d 356; People v Kelly, 76 NY2d 1013; People v Taylor, 76 NY2d 873; People v Nimmons, 72 NY2d 830). Thus, as the People concede, the judgment must be reversed and a new trial granted. (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J.—Robbery, 1st Degree.) Present—Denman, P. J., Lawton, Callahan, Balio and Boehm, JJ.